*2Opinion op the Court by
William Rogers Clay, Commissioner
Reversing.
The Chesapeake & Ohio Railway Company appeals from a judgment imposing a fine of $250.00 for its failure to provide at Morehead a convenient and suitable water closet and maintain it in decent order and repair.
Our code requires that instructions in criminal cases ;.be written, and the provision applies to misdemeanors unless the requirements be waived. Sec. 225 Criminal Code; Adams Express Company v. Com., 163 Ky. 275, 173 S. W. 764. Here the company did not waive the requirement, but moved the court to instruct the jury in writing. The court overruled the motion and gave oral instructions. This error is sufficient to authorize a reversal,
The company was only required to maintain water closet facilities equal to the best in common use in the vicinity, and' there being no water works nor sewerage system in Morehead, it was under no duty to maintain at its own expense a private water works system in order to provide a^uitable and convenient water closet. L. & N. R. R. Co. v. Com., 131 Ky. 268, 114 S. W. 1192; L. & N. R. R. Co. v. Com., 137 Ky. 802, 127 S. W. 152; L. & N. R. Co. v. Com., 180 Ky. 843, 203 S. W. 717. Hence it was error to admit evidence of the location of the company’s water tank and Triplett creek and as to the general topography of the surrounding lands for the purpose of showing that a sewerage system was practicable.
The company was not entitled to a peremptory instruction, for, while there was no evidence that the water closet was not suitable and convenient, there was substantial evidence that it was not maintained in 'decent order and repair, thus making the latter question one for the jury.
Judgment reversed and cause remanded for a new trial consistent with this opinion.